TREAT, District Judge,
refused the rule, stating that as it appeared by the petition that the partnership estate was in the custody of the probate court, the bankrupt court would not interfere with its management by that court, it having first acquired jurisdiction; and, besides, that as one of the partners had died it did not appear that under the provisions of the bankrupt act there was any method of adjudging a dead man bankrupt, or of administering his estate in the bankrupt court, and as process could not issue against the deceased partner it could not issue against the surviving partners.